_______________________

                 UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT
                     _______________________

                           No. 00-30953
                        cons/w 00-31042 and
                               00-31179
                     _______________________


UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

                             versus

JAMES HARVEY BROWN, also known as Jim Brown; ALFRED FOSTER
SANDERS, III, also known as Foxy Sanders; EDWIN W. EDWARDS,
also known as The Governor; ROBERT A. BOURGEOIS, also known
as Bob Bourgeois, DAVID JUDD DISIERE, RONALD R. WEEMS, also
known as Ron Weems,

                                             Defendants-Appellees,

                             versus

THE TIMES PICAYUNE PUBLISHING CORPORATION; ASSOCIATED PRESS;
CAPITAL CITY PRESS; HEARST-ARGYLE TELEVISION, INC.; THE
LOUISIANA PRESS ASSOCIATION,

                                                       Appellants.


                      ____________________

                            00-31284

                      ____________________


UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,
                             versus

JAMES HARVEY BROWN, Etc; ET AL,

                                                      Defendants,

JAMES HARVEY BROWN, also known as Jim Brown; EDWIN
WASHINGTON EDWARDS, also known as The Governor; RONALD R.
WEEMS, also known as Ron Weems,

                                           Defendants-Appellees,

                             versus

TIMES PICAYUNE PUBLISHING CORPORATION; CAPITAL CITY PRESS,
the Advocate, Saturday and Sunday Advocate, the “News Media”,

                                                      Appellants.


                    _________________________

          Appeals from the United States District Court
               for the Middle District of Louisiana
                     _________________________


                         _______________

                             00-31069
                         _______________


In Re: THE TIMES-PICAYUNE PUBLISHING CORPORATION; THE
ASSOCIATED PRESS; CAPITAL CITY PRESS, INC., (The Advocate,
Saturday and Sunday Advocate); HEARST-ARGYLE TELEVISION
INC. (WDSU-TV); THE LOUISIANA PRESS ASSOCIATION,

                                                     Petitioners,



                         _______________


                                  2
                                  00-31201
                              _______________


In Re: HEARST-ARGYLE TELEVISION INC. (WDSU-TV);
CAPITAL CITY PRESS (The Advocate, Saturday and
Sunday Advocate); THE TIMES-PICAYUNE PUBLISHING
CORPORATION,

                                                                Petitioners.


                        _________________________

                     Petitions for Writ of Mandamus
                  to the United States District Court
                 for the Middle District of Louisiana
                        _________________________
                               May 1, 2001

Before JOLLY, JONES and SMITH, Circuit Judges.

EDITH H. JONES, Circuit Judge:

            By appeals or, in the alternative, petitions for a writ

of mandamus, various “News Media”,1 challenge measures used by the

court to protect juror anonymity in a much-publicized criminal

trial.    Those measures included certain orders implementing an

anonymous jury order, and the district court’s refusal to grant the

News Media’s motion for post-verdict access to juror information.

Finding that a portion of the district court’s orders supplementing

its anonymous jury order was an unconstitutional prior restraint,

we reverse in part.     We reject, however, the News Media’s requests

      1
            The “News Media” include Times-Picayune Publishing Corporation, the
Associated Press, Capital City Press, Inc., Gannett River States Publishing,
Inc., Hearst-Argyle Television, Inc. (WDSU-TV), WGNO Inc., WWL-TV Inc., Emmis
Television Broadcasting L.P. (WVUE-TV) and the Louisiana Press Association.

                                      3
that       the   district    court    be   ordered        to   release    the   jurors’

identifying information and juror questionnaires.

                                     I. BACKGROUND

                 Former   Louisiana    Governor       Edwin    Edwards    and   several

others, including state Insurance Commissioner Jim Brown, were

indicted         for   various   federal         crimes    allegedly     committed   in

connection with a “‘sham settlement’ that derailed a $27 million

lawsuit threatened by the state against David Disiere, president of

Cascade Insurance Co., a failed automobile insurance carrier.”

United States v. Brown, 218 F.3d 415, 418 (5th Cir. 2000).                           The

indictment included numerous counts of conspiracy, mail and wire

fraud,      insurance      fraud,    making      false     statements,    and   witness

tampering.         The trial at issue in this appeal was the second of

three federal prosecutions involving former Governor Edwards.                        In

the    first      trial,    Edwards    and       several    other   defendants     were

convicted in June, 2000, of charges based on bribery to obtain a

riverboat gambling license.                The third trial, also involving

bribery allegations, was held in March, 2001.                    The jury convicted

Cecil Brown on seven out of nine counts.                   Edwards was an unindicted

co-conspirator in that case and appeared as a witness for Brown.2

                 Trial on this second indictment began on September 18,

2000.       On October 11, Edwards and Shreveport lawyer Ronald Weems

       2
            A fourth related trial for federal tax evasion by former Edwards aide
Andrew Martin will commence in July, 2001.

                                             4
were acquitted of all charges. Brown was acquitted on most charges

but convicted on seven counts of making false statements to an FBI

agent.    The district court threw out two of these counts.

     A.    Pretrial Proceedings

           On March 31, 2000, the United States filed a motion for

the impanelment of an anonymous jury.             The defendants opposed the

motion.    On July 13, the district court continued the trial until

September 18, 2000, and it granted the Government’s motion for an

anonymous jury.

           The News Media, as intervenors, requested on July 26 that

the district court reconsider its approval of an anonymous jury.

In the alternative, the News Media asked for access to the names,

addresses, and places of employment of the jurors upon entry of the

verdict, to the extent that the information might be withheld

during trial.

           The    district       court   issued   reasons    for    granting    the

anonymous jury motion on August 9. Stating that anonymity has long

been an important element of the jury system, the court reasoned

that its    order      “merely    increased   the   degree    of    anonymity    by

withholding      the    jurors’     names,    addresses,      and     places    of

employment.”      The court found that three of five non-exclusive




                                         5
factors3 that the Fifth Circuit has stated may justify impaneling

an anonymous jury were present in this case.               First, there have

been charges that the defendants have attempted to interfere with

the   judicial    process    or   witnesses   through    witness     tampering,

attempting to bribe a judge, attempting to illegally terminate a

federal investigation and influencing a court-appointed special

master.     Two   of   the   defendants    have   pled    guilty    to   witness

tampering, another to misprision of a felony. In addition, Edwards

was convicted in the first trial of interfering with Louisiana’s

judicial and      administrative     processes    for    licensing    riverboat

casinos.

            Second, the district court stated that an anonymous jury

is appropriate when defendants face a lengthy incarceration and

substantial monetary penalties, as they did here. Third, this case

has received extensive publicity, enhancing the “possibility that

jurors’ names would become public and expose them to intimidation

and harassment.”       Krout, 66 F.3d at 1427.           In addition, in the

previous     Edwards    trial,     “despite      extensive    and     expensive

precautions by the United States Marshals Service to protect the



      3
            As discussed in United States v. Krout, the five factors are: “(1)
the defendants’ involvement in organized crime; (2) the defendants’ participation
in a group with the capacity to harm jurors; (3) the defendants’ past attempts
to interfere with the judicial process or witnesses; (4) the potential that, if
convicted, the defendants will suffer a lengthy incarceration and substantial
monetary penalties; and, (5) extensive publicity that could enhance the
possibility that jurors’ names would become public and expose them to
intimidation and harassment.” 66 F.3d 1420, 1427 (5th Cir. 1995).

                                       6
anonymity of the jury, certain members of the media aggressively

followed, identified, and contacted jurors in violation of the

anonymous jury order. . . .”           Therefore, the district court

concluded, “the media’s intense interest in gaining access to the

jurors’ names, addresses, and place of employment strongly counsels

the Court to protect the panel from foreseeable harassment by the

media and others.”    The district court continued: “Any attempts by

the media or others to interfere with this order will not be

tolerated.”

           On August 10, the district court denied the Media’s

motions   for   reconsideration   of   the   anonymous   jury   order   and

deferred ruling on the media’s alternative motion for access to

jury information upon entry of verdict but stated that “[i]n the

meantime, the media is ordered not to attempt to circumvent this

Court’s ruling preserving the jury’s anonymity.”

           The News Media promptly appealed, challenging: (1) the

district court’s August 9, 2000 Order to the extent it stated that

“any attempt by the media or others to interfere with this Order

will not be tolerated”; (2) the district court’s August 10, 2000

minute entry stating that “the media is ordered not to circumvent

this Court’s ruling preserving the jury’s anonymity”; and (3) the

district court’s minute entry of August 10, 2000 indefinitely

deferring the News Media’s request for post-verdict access to the

jurors’ names, addresses, places of employment and the juror

                                   7
questionnaires.4      The News Media do not, however, challenge the

substantive merit of the anonymous jury order.

      B.    The Trial and Its Aftermath

            Voir    dire   began   on    September   18,   2000.     After    the

district court closed portions of the jury voir dire, the News

Media sought a writ of mandamus ordering the district court to open

the voir dire proceedings to the public and the press and to

transcribe immediately and release any portion of voir dire held

behind closed doors.        The district court entered its reasons for

closing the voir dire on September 19, 2000.                On October 3, the

News Media filed a notice of appeal regarding the same matter.

            On October 11, before the verdict was announced, the

district court told the jurors that it was not going to release

their identities unless they wished to waive or release themselves

from anonymity. The trial judge also informed the jurors that they

did not have to speak to anyone about the case and that, absent

court   order,     they    could   not   be   interviewed    about   the     jury

deliberations, but that they could discuss their general reactions

to the trial.      When asked by the district court whether they wished

to waive anonymity, none of the jurors indicated a desire to do so.

However, the judge stated that if any juror later sought to be



      4
            On September 5, the News Media filed a mandamus petition challenging
the same orders.     This court consolidated the writ of mandamus with the
aforementioned appeals.

                                         8
released from the confidentiality agreement, the court would put an

order in the record identifying the person.

            The News Media immediately sought a post-verdict writ of

mandamus    ordering      the   district   court   to   release   the   names,

addresses and places of employment of the anonymous jurors and the

completed juror questionnaires that were sealed during the trial.

In the alternative, the News Media also filed a notice of appeal.

            On October 16, the court granted a motion to unseal the

transcript of the closed voir dire.5          The district court denied the

News Media’s motion for access to juror questionnaires, however, on

the grounds that the questionnaires assured the jurors that all

information would remain confidential and that the court would not

breach this confidentiality agreement.              The court offered to

release the questionnaires of consenting jurors, but it again

refused    to   release    jurors’   names,    addresses,   and   places   of

employment (without their consent).           Further, the court repeated

that if any juror requested to be released from the confidentiality

agreement, the court would place an order in the record identifying

the juror.      The News Media have appealed and sought mandamus to

reverse these orders.




      5
            The district court’s order granting the motion to unseal the
transcript of the closed voir dire renders moot the mandamus petition of
September 18, 2000.

                                       9
            The court went to extraordinary lengths to preserve the

integrity of the jury system and conduct a fair trial in the face

of relentless publicity, some of it generated by the parties

themselves. Eager media have entertained the citizens of Louisiana

and beyond with nonstop coverage of the current prosecutions of

Louisiana’s colorful ex-Governor.           The court’s protective measures

in this trial included: (1) a gag order on all trial participants;6

(2) an anonymous, but not sequestered jury; (3) closure during

trial of the jury selection process; (4) the August 9 and 10 orders

that admonished against any attempt to circumvent or interfere with

the   anonymous    jury   order;    and     (5)   post-verdict    orders    that

(a) continue, until each individual juror requests otherwise, the

confidentiality      of     juror   identity      and   questionnaires,      and

(b)   shroud   the   jury    deliberations.         These   orders   have    not

noticeably interfered with vigorous press coverage, except to limit

inquiry into the background and makeup of the jury.                  Among all

these orders, the News Media appealed the (now-moot) closure of

jury selection, the non-circumvention orders and the post-verdict

juror identification orders.7          They argue in addition that the

      6
            The gag order on trial counsel, defendants and potential witnesses
in this second Edwards trial was upheld after an appeal by defendant Harvey Brown
in United States v. Brown, supra. The News Media appeared as amici in that
appeal.
      7
            Following oral argument, on October 6, 2000, this court dismissed
without prejudice, on grounds of prematurity, that portion of the News Media’s
appeal/mandamus petition challenging the indefinite deferral of their motion for
post-verdict access to juror information. The issue is again before us on appeal

                                       10
cumulative effect of all the protective orders denied public access

to the trial.       Each of the News Media’s issues deserves close

attention.

                              II.   DISCUSSION

            Because this case involves constitutional and other legal

questions, we review the district court’s orders de novo.                   See

American Civil Liberties Union of Mississippi, Inc. v. Mississippi,

911 F.2d 1066, 1069 (5th Cir. 1990).        “Specific factual findings of

the district court on the issue are, of course, entitled to review

under the clearly erroneous standard.”           Id.

      A.    The District Court’s Orders that the Media Not Circumvent
            Its Anonymous Jury Order8


after the court entered its post-verdict juror identification orders.
      8
            At the outset, we must consider whether the non-circumvention order
is moot and whether our jurisdiction is defeated.       Two conditions must be
satisfied in such a case for jurisdiction to be valid and the order considered
not moot: “‘(1) the challenged action [must] in its duration [be] too short to
be fully litigated prior to its cessation or expiration, and (2) there [must be]
a reasonable expectation that the same complaining party would be subjected to
the same action again.’”    Gannett Co., Inc. v. DePasquale, 443 U.S. 368, 377,
99 S.Ct. 2898, 2904 (1979)(quoting Weinstein v. Bradford, 423 U.S. 147, 149, 96
S.Ct. 347, 349 (1975). Considering an order prohibiting the public and press
from a pretrial suppression hearing, the Supreme Court concluded in Gannett that
it had jurisdiction to review such a controversy and that the case was not moot.
Id. The Court stated that a pretrial hearing was too short in duration to permit
full review and that an order denying access to a transcript would nearly always
be lifted prior to the completion of appellate review. The Court also concluded
that it was reasonable that the petitioner, a newspaper publisher, would be
subject to similar closure orders in the future. Id. Likewise, in Nebraska
Press Assoc. v. Stuart, 427 U.S. 539, 96 S.Ct. 2791 (1976), the Court reviewed
an order restraining the news media from publishing or broadcasting accounts of
confessions or admissions. The Court held that the controversy was “capable of
repetition” because the defendant’s conviction could be reversed and the trial
court could issue “another restrictive order to prevent a resurgence of
prejudicial publicity before [the defendant’s] retrial.” Id. at 546, 96 S.Ct.
at 2797. Because similar circumstances exist here, we likewise conclude that the
controversy is neither moot nor our jurisdiction defeated.           This is a

                                      11
            This is the first time an appellate court has been asked

to consider how far a trial court may go, consistent with the First

Amendment, in enforcing an order on juror anonymity.                  The News

Media contend that the district court’s orders amounted to a prior

restraint, “freezing” their publication of information about the

jurors and juror     conduct that might arise during trial.            Nebraska

Press Ass’n v. Stuart, 427 U.S. 539, 559, 96 S.Ct. 2791, 2803

(1976).     The government responds that since the court’s orders

intended no more than to prevent publication of information from

which the jurors could be identified, they fell within the court’s

broad discretion to manage the trial.

            Between the parties’ positions lies an area of agreement:

the court could determine that maintaining jury anonymity was



“controversy . . . capable of repetition under circumstances in which each
repetition may evade review.” United States v. Chagra, 701 F.2d 354, 358 (5th
Cir. 1983).
      In addition, our appellate jurisdiction lies under the collateral order
doctrine.   “Congress has limited the jurisdiction of this Court to ‘final
decisions of the district courts.’” U.S. v. Brown, 218 F.3d 415, 420 (5th Cir.
2000). Although the district court’s orders are not final orders, the Supreme
Court has recognized a collateral order exception to this final order requirement
because “certain decisions of the district court are final in effect although
they do not dispose of the litigation.” Davis v. East Baton Rouge Parish Sch.
Bd., 78 F.3d 920, 925 (5th Cir. 1996). Such orders may be appealed “if they (1)
are conclusive, (2) resolve important questions that are separate from the
merits, and (3) are effectively unreviewable on appeal from the final judgment
in the underlying action.” Brown, 218 F.3d at 420. Courts have applied this
doctrine to appeals of orders affecting the media’s First Amendment rights. See,
e.g., United States v. Gurney, 558 F.2d 1202, 1206-07 (5th Cir. 1977).        The
challenge to the district court’s orders meet these criteria because: (1) the
orders were conclusive “with no further consideration . . . contemplated,”
Gurney, 558 F.2d at 1206; (2) they involve important questions unrelated to the
merits of the case; (3) and the issues would otherwise essentially be
unreviewable on appeal from the final judgement.


                                       12
necessary to prevent extraneous harassment and intimidation of

jurors.    It could enter an order preventing court personnel from

disclosing, or the media from eliciting official court records that

would identify the jurors.          The News Media have conceded these

points by not appealing the anonymous jury order itself.               We must

assume that that order, unusual as it is, was both fully supported

in the record and fully enforceable against parties within the

court’s control.9

            The media assert, however, that the non-circumvention

orders threaten also to proscribe independent newsgathering, e.g.

any story not derived from confidential court records, that might

deal with jurors. While this is a self-justifying argument, to the

extent that the media never properly sought clarification of the

orders,10 it is not without force.           The language of the court’s

orders, which restricts “interference” and “circumvention”, is

ambiguous. Alternatively, it may connote “not going around” either

the substance of the order, i.e. by destroying juror anonymity, or




      9
            Compare 28 U.S.C. § 1863(b)(7) (a jury plan “may . . . permit . . .
[the court] to keep these [jurors’] names confidential in any case where the
interests of justice so require.”).
      10
            We decline to consider self-serving correspondence that the media
sent the trial court in an effort to clarify the judge’s non-circumvention
orders. Neither such correspondence, nor the court’s alleged oral interpretation
of the order, is part of the record. The motion to supplement the record to
include this correspondence is denied.

                                      13
the integrity of court procedures, i.e. by obtaining confidential

court data.

           The latter interpretation poses no problem.                   While the

news media are entitled to receive, investigate and report on all

public proceedings involved in a trial, the right to gather news,

much like other first amendment rights, is not absolute.                 See In re

Express News Corp., 695 F.2d 807, 809 (5th Cir. 1982) (citing Zemel

v. Rusk, 381 U.S. 1, 17, 85 S.Ct. 1271, 1281 (1965)).                It does not

“guarantee     journalists     access      to   sources   of    information      not

available to the public generally.”               Id.     (citing Branzburg v.

Hayes, 408 U.S. 665, 684, 92 S.Ct. 2646, 2658 (1972)); see also

United   States     v.   Gurney,    558    F.2d   1202,    1208    n.9   (5th   Cir.

1977)(“‘When representatives of the communications media attend

trial they have no greater rights than other members of the

public.’”) (quoting Estes v. Texas, 381 U.S. 532, 584, 85 S.Ct.

1628, 1654 (1965) (Warren, C.J., concurring)).                 As this court has

held, a trial court may refuse to allow the media to inspect

documents not a matter of public record, including jurors’ names

and addresses; such orders are distinct from prior restraints.

Gurney, 558 F.2d at 1210.           To the extent the orders warned the

media    not   to    publish       information     illegally       gleaned      from

confidential court files, it was justified.               See     Florida Star v.




                                          14
BJF, 491 U.S. 524, 534, 109 S.Ct. 2603, 2609 (1989).11              Similarly,

although the media generally have a right to publish information

that they obtain, “[n]either the First Amendment nor the Fourteenth

Amendment mandates a right of access to government information or

sources of information within the government’s control.”               Houchins

v. KQED, Inc., 438 U.S. 1, 15, 98 S.Ct. 2588, 2597 (1978).

            If the court intended the former connotation, however,

then it could be tricky to determine how much information revealed

in an independently gathered news article might compromise juror

anonymity.    Nevertheless, a violation of the orders would subject

the press to sanctions.        The orders thus plausibly constituted a




      11
            In Florida Star v. BJF, 491 U.S. 524, 109 S.Ct. 2603 (1989), the
Court held that imposing damages on a newspaper for publishing the name of a rape
victim violated the First Amendment. In so doing, however, the Court refused to
hold broadly that truthful publication may never be punished consistent with the
First Amendment.    Id. at 532, 109 S.Ct. at 2609 (“Our cases have carefully
eschewed reaching this ultimate question, mindful that the future may bring
scenarios which prudence counsels our not resolving anticipatorily.”). Rather,
the government “retains ample means of safeguarding significant interests upon
which publication may impinge.” Id. at 533, 109 S.Ct. at 2609. This includes
protecting anonymity.
      To the extent sensitive information rests in private hands,
      the government may under some circumstances forbid its non-
      consensual acquisition. . . .        To the extent sensitive
      information is in the government’s custody, it has even
      greater power to forestall or mitigate the injury caused by
      its release. The government may classify certain information,
      establish and enforce procedures ensuring its redacted
      release, and extend a damages remedy against the government or
      its officials where the government’s mishandling of sensitive
      information leads to its dissemination.
Florida Star, 491 U.S. at 534, 109 S.Ct. at 2609.          In Florida Star, the
imposition of damages was unconstitutional in part because the government itself
made the information available to the media.

                                       15
prior restraint because it gagged the press from reporting some

kinds of independently gathered stories pertinent to the trial.12

            Prior    restraints     on    publication    by   the   press    are

constitutionally disfavored in this nation nearly to the point of

extinction.     To avoid redundancy in the case reports, we forbear

repeating the background and caselaw that compel this conclusion

under the First Amendment.        See generally Nebraska Press Ass’n v.

Stuart, 427 U.S. 539, 96 S.Ct. 2791 (1976); Brown, supra.                    But

vital as it is to protect freedom of the press, especially in

reporting about the criminal justice system,13 the rights of the

press may collide with a criminal defendant’s equally significant

Sixth Amendment right to a fair trial.                “In general, a prior

restraint (usually directed at the press) will be upheld only if

the government can establish that ‘the activity restrained poses

either a clear and present danger or a serious and imminent threat

to a protected competing interest.’”                Brown, 218 F.3d at 424

(citing Levine v. U.S. Dist. Court, 764 F.2d 590, 595 (9th Cir.

1985) (citations omitted)).         In Nebraska Press, the Supreme Court

examined    a   restraint   against      pretrial   publication     of   certain


      12
             “A prior restraint . . . has an immediate and irreversible sanction.
If it can be said, that a threat of criminal or civil sanctions after publication
“chills” speech, prior restraint ‘freezes’ it at least for the time.” Nebraska
Press, 427 U.S. at 559, 96 S.Ct. at 2801.


      13
            See generally Sheppard v. Maxwell, 334 U.S. 333, 86 S.Ct. 1507
(1966).

                                         16
evidence inculpating the defendant.                The state courts had intended

to stanch excessive publicity that might taint a small town’s jury

pool.     The Court examined the evidence before the trial judge to

determine “(a) the nature and extent of pretrial news coverage; (b)

whether other measures would be likely to mitigate the effects of

unrestrained        pretrial      publicity;       and    (c)   how   effectively   a

restraining order would operate to prevent threatened danger.” 427

U.S.    at   562,    96   S.Ct.    at     2804.     The    district    court’s   non-

circumvention orders in this case must be examined by the Nebraska

Press criteria.

              In    Nebraska Press, the court’s gag order was first

examined in light of the goal of minimizing prejudicial pretrial

publicity. In this Edwards prosecution, by contrast, the court was

trying to prevent harassment and intimidation of venire members and

jurors by the press and the defendants.                   Evidence supporting the

court’s fears of an imminent and serious threat from both these

sources was abundant.          Two of the defendants had been charged in

the indictment and pled guilty to witness tampering and another to

misprision of a felony.              This particular prosecution involved

charges      of    interfering     with    state    judicial     processes   through

attempted bribery of a judge, attempting illegally to terminate a

federal investigation, and influencing a court-appointed special

master.      In the first Edwards prosecution, allegations that the

former Governor and his son bugged the office of an FBI agent had

                                            17
been severed for separate trial.                Edwards was convicted in the

first   trial     of     interfering     with     Louisiana’s    judicial     and

administrative processes for licensing riverboat casinos.                   During

the first trial, the media had identified and pursued jurors and

attempted to interview them despite an anonymity order.                Repeated

allegations of juror misconduct were raised in the first trial,

necessitating inquiries by the court concerning possible outside

influences   on     those     jurors.    In     this   prosecution,   the    media

zealously sought to access sealed information.                  Finally, when

Governor Edwards was tried on criminal charges several years ago,

there was evidence of possible attempts to influence jurors through

their relatives.        The district court could well conclude that the

integrity and independence of the jury process were at risk.

            Protecting against these unique threats to the integrity

of the jury process posed a significant challenge in addition to

and different from the relatively well-charted field of excessive

pretrial publicity.           To a greater extent than in Nebraska Press,

then, the trial court could justifiably find a clear and present

danger to the integrity of the jury process if juror anonymity were

compromised.

            Because the fair trial threat in this case originates

from different sources from that in Nebraska Press, the evaluation

of less restrictive means, the second of the Supreme Court’s

criteria,    must      also    differ.     In    Nebraska   Press,    the   Court

                                         18
enumerated several alternatives that would minimize the effect of

excessive publicity short of gag orders on the press.                     Those

alternatives included imposing gag orders on trial participants,

granting a change of venue, delaying the trial, or sequestering

jurors.    In Brown, this court has already upheld a gag order on the

trial participants in the second Edwards trial, while emphasizing

the determined efforts of defendants and all counsel to circumvent

it.

            For purposes of combating direct intimidation by the

press or the defendants, however, the only obvious alternative to

enforcing juror anonymity seems to be sequestration.               Because the

media did not challenge the anonymous jury order, they should not

be able to back into the issue with a collateral attack.                 And in

any event, “sequestering the jury imposes well-known and serious

burdens.”    Brown, 218 F.3d at 431.        Moreover, juror anonymity and

sequestration are remedies for overlapping but distinct problems.14

Sequestration protects the jury from trial publicity, extraneous

influences and harassment.        See e.g., Mayola v. State of Ala., 623

F.2d 992, 1002 (5th Cir. 1980); United States v. Harris, 458 F.2d

      14
            The ABA Standards for Criminal Justice Fair Trial and Free Press
states, in its section about the conduct of a criminal trial when problems
relating to the dissemination of potentially prejudicial materials are raised,
that “[a]s an alternative to sequestration in a case where there is a significant
threat of juror intimidation during or after the trial, the court may consider
an order withholding public disclosure of jurors’ names and addresses as long as
that information is not otherwise required by law to be a matter of public
record.” ABA Standards, § 8-3.6(b).


                                       19
670, 674 (5th Cir. 1972)(“The purpose of sequestering is, the cases

agree,    to    protect   the   jury   from   interference.”).      Anonymity

protects, in addition to the jurors, the venire persons and the

jurors’ families from influence exerted by outside parties.                See

Krout, 66 F.3d at 1427 (“‘[T]he use of an anonymous jury is

constitutional when, 'there is strong reason to believe the jury

needs    protection'      and   the   district   court   'tak[es]   reasonable

precautions to minimize any prejudicial effects on the defendant

and to ensure that his fundamental rights are protected.'")(quoting

United States v. Wong, 40 F.3d 1347, 1376 (2d Cir. 1994)).                  To

insist on a sequestered, but not anonymous, jury in this case would

not necessarily have prevented undue influence being brought to

bear through harassment of jurors’ families.             Sequestration is an

imperfect alternative to address the court’s particular concerns

about juror intimidation in this case.

               The third factor discussed in Nebraska Press was the

efficacy of the prior restraint.             The Supreme Court demonstrated

that the Nebraska courts’ order preventing publication of certain

inflammatory information was overbroad, unenforceable, and unlikely

to fulfill its purpose.         On examination, this is the Achilles heel

of the district court’s noncircumvention orders.              In the instant

case, the gag order is generally, though not fully, enforceable,

since acts that would compromise a juror’s anonymity would almost



                                        20
surely take place within the court’s jurisdiction, no matter where

publication occurred.15       But the district court could not punish

every potentially offending publication outside its jurisdiction.

Moreover, the court’s orders are overbroad, based on the ambiguity

of   the   terms   “circumvent”       and    “interfere”    and   the   various

gradations of information that, if published, might conceivably

reveal a juror’s identity.       The orders may also ultimately fail to

achieve their purpose; restraining the press from independent

investigation and reporting about the jurors would not necessarily

deter defendants who have already manifested a willingness to

tamper with court processes. Just as obviously, however, enforcing

a prior restraint on the press would make it more difficult for the

defendants to obtain information compromising juror integrity.

Without a prior restraint on these overeager media representatives,

juror anonymity might not be enforceable at all.

            With considerable doubt, we conclude that under the

standards of Nebraska Press, particularly the requirement that a

court’s    prior   restraint     order      be   narrowly   efficacious,     the

noncircumvention     orders    were    unconstitutional     insofar     as   they

interdicted the press from independent investigation and reporting

about the jury based on facts obtained from sources other than


      15
            There is of course the possibility that a member of the media might
innocently, and without knowledge of the court’s noncircumvention order, publish
information that violated the anonymity of jurors, but we need not hypothesize
so far for purposes of this case.

                                       21
confidential court records, court personnel or trial participants.

Our doubt is based on the uncertainty whether the press would have

cooperated with an anonymous jury order whose enforceability was so

limited.   Can it be that the First Amendment prevents a court from

fully enforcing orders it strongly believes necessary to protect

jurors, the jury system and the defendant’s fair trial rights?

Since the Supreme Court has not in recent history upheld any limit

on the press,16 we decline to be the first court to do so.      We also

hope that the press understand that their enormous power under the

First Amendment should be tempered with respect for the judicial

system that protects the press as well as criminal defendants and

that inherent in such respect there should be deference to the

spirit of the court’s anonymous jury order.

     B.    The Order Denying Post-Verdict Access to Juror
           Information

           The News Media assert that there is no compelling reason

justifying continued “secrecy” about the jurors.         In particular,

they submit that the district court’s reason for not releasing

jurors’ names and addresses - its promise of confidentiality - is

insufficient, and the “severe restriction” on the News Media’s

ability to contact jurors is not narrowly tailored to prevent a

substantial threat to the administration of justice.         Since the

judicial system is presumptively open, access to information about

     16
           Apart from dicta in Florida v. BJF - supra.

                                    22
jurors cannot be denied absent extraordinary circumstances.                   We

disagree with this characterization of the court’s reasoning, the

News Media’s interpretation of the scope of the court’s order, and

their reading of caselaw.

            Tensions between First Amendment rights and the right of

an accused to trial by an impartial jury frequently develop in a

“sensational” case like this.         Nebraska Press, 427 U.S. at 551, 96

S.Ct. at 2799.       While a denial of access to confidential court

information may hamper newsgathering, this burden is thought to be

incidental    when    strong     governmental     interests      are   involved.

Gurney, 558 F.2d at 1209.          Ensuring that jurors are entitled to

privacy and protection against harassment, even after their jury

duty has ended, qualifies as such an interest in this circuit.

United States v. Harrelson, 713 F.3d 1114, 1116 (5th Cir. 1983);

Express News, 695 F.2d at 810;              Gurney, 558 F.2d at 1210 n.12

(“[T]he judge was following a well-established practice when he

refused to publicly release the jury list, which included the

names, addresses, and other personal information about the jurors.

Such    protection    of   the    privacy    of   the   jurors     was   clearly

permissible, and certainly appropriate in a trial which attracted

public attention as this one did.”).17 The judge’s power to prevent


       17
            We note that in Press-Enterprise Co. v. Superior Court of California,
the Supreme Court held that a trial court could not constitutionally close all
but three days of six weeks of voir dire to protect privacy interests of
prospective jurors without considering alternatives to closure and articulating

                                       23
harassment and protect juror privacy does not cease when the case

ends.       Harrelson, 713 F.2d at 1117; see also United States v.

Edwards, 823 F.2d 111, 120 (5th Cir. 1987)(“[A]lthough post-trial

restrictions on news gathering must be narrowly tailored, the

jurors are entitled to privacy and protection from harassment even

after completing their duties.”).

                 The News Media preliminarily complain that the district

court      did     not   issue    findings     that    support   continued   juror

anonymity.         Specific findings are not required in this circuit

where      the    reasons   for    the   court’s      decision   are   obvious   and

compelling.        In a case where a district court placed restrictions

on proposed interviews with discharged jurors, this court stated

that there was no need for the district court judge to hold

hearings18 before issuing such an order, especially in a highly


findings to support the broad order. 464 U.S. 501, 510, 104 S.Ct. 819, 824
(1984). The Court, however, was concerned with the broad sweep of the closure
order and stated that the trial judge could seal “such parts of the transcript
as necessary to preserve the anonymity of the individuals sought to be
protected.” Id. at 513, 104 S.Ct. 825-26. Applying Press-Enterprise, in Edwards
this court stated that “the Press I Court instructed that redaction of juror
names or portions of the transcript may constitute a reasonable alternative to
safeguard jurors from unwarranted embarrassment and yet preserve the competing
interests served by disclosure.” Edwards, 823 F.2d at 120. Likewise, this court
rejects the News Media’s argument that “‘minor discomfort’ of jurors does not
warrant the level of solicitude afforded the jurors in Press I,” finding instead
that the “usefulness of releasing jurors' names appears to us highly
questionable.” Id.

      18
             The ABA Standards for Criminal Justice Fair Trial and Free Press
state that a court may issue a closure order denying access to specified portions
of judicial proceedings or related documents only after the parties and the
public are provided reasonable notice and an opportunity to be heard.         ABA
Standards, § 8-3.2(b)(1). In addition, the standards state that the court should

                                          24
publicized case.     Harrelson, 713 F.2d at 1117.           “A federal judge is

not the mere moderator of a jury trial; he is its governor for the

purpose of insuring its proper conduct.”             Id.    The trial court has

broad   discretion,     “‘based    on   law   and    on    his    own   and   common

experience,’ over aspects of the trial concerning the ‘handling of

jurors,’ e.g. sequestration, juror access to information, and

‘harassment    of   jurors.”      Edwards,     823    F.2d       at   116   (quoting

Harrelson, 713 F.2d at 1117); see also Gurney, 558 F.2d 1202, 1209

(“Within this discretion, therefore, the district judge can place

restrictions on parties, jurors, lawyers, and others involved with

the proceedings despite the fact that such restrictions might

affect First Amendment considerations.”).                 The district court’s

order maintaining a level of post-verdict juror anonymity must be


make specific findings that: “(A) unrestricted access would pose a substantial
probability of harm to the fairness of the trial or other overriding interest
which substantially outweighs the defendant’s right to a public trial; (B) the
proposed order will effectively prevent the aforesaid harm; and (C) there is no
less restrictive alternatively reasonable available to prevent the aforesaid
harm.” The Reporter’s Key to the standards makes clear that the principle of
access extends to jury selection, although it does not indicate whether this
section applies to the release of information regarding anonymous jurors. The
Reporter’s Key accompanying that section of the standards governing the selection
of a jury, Standard § 8-3.5, discusses whether a court may restrain the press
from knowing and/or publishing the names and addresses of jurors. The Reporter’s
Key suggested that “[c]ourts may withhold jurors’ names and addresses upon
particularized findings that ‘the interests of justice so require.’” However,
“[t]he mere desire of jurors to maintain privacy is not enough to support a
decision to withhold names and addresses.” Reporter’s Key to ABA Standard § 8-
3.2, http://www.abanet.org/media/nclm. This court’s cases have afforded greater
discretion to the district court than the ABA Standards recommend. Although this
court takes these recommendations into consideration, we are not bound by them
and have previously declined to follow them. See United States v. Capo, 595 F.2d
1086, 1092 n.6 (5th Cir. 1970) (refusing to adopt an ABA Standard regarding
jurors exposed to pre-trial publicity because it would require that this court
invoke its supervisory powers where the trial court took appropriate measures).

                                        25
placed in context.       It rests on an earlier promise of anonymity,

which itself was grounded in well-documented threats by the media

and the defendants to jurors’ privacy and independence.                      The

drumbeat     of    publicity    surrounding     the   Edwards     prosecutions

continues to this day.         Requiring the court to recite such details

and repeat obvious facts would be a meaningless exercise.19

            Turning to the scope of the court’s order, the News Media

overlook that this court refused, in Harrelson, to hold that a

district judge abused his discretion by banning repeated requests

for post-trial juror interviews where jurors expressed a desire not

to be interviewed.       Harrelson, 713 F.2d at 1118.         There is little

practical difference between the Harrelson order and the district

court’s order in the instant case. Here, the district judge polled

the jurors before releasing them from service to ask whether they

wished to have their names made public.               None desired to waive

anonymity.        The judge informed the jurors that if anyone later

wanted to have his identity released, he could do so.             Both orders,

though slightly different in mechanism, have the same effect; they

protect the jurors from unwanted harassment.               As this court has

observed:

      19
            The cases from other circuits on which the News Media rely for a rule
requiring specific findings were invariably those where the trial courts made no
effort to support their orders, and the case circumstances did not justify them.
See U.S. v. Antar, 38 F.3d 1348 (3d Cir. 1994); In re Globe Newspaper Co., 920
F.2d 88 (1st Cir. 1990); but compare U.S. v. Three Juveniles, 61 F.3d 86 (1st
Cir. 1995) (upholding federal statute allowing closure of federal prosecutions
involving juveniles).

                                       26
      [c]ommon sense tells us that a juror who has once
      indicated a desire to be let alone and to put the matter
      of his jury service behind him by declining to be
      interviewed regarding it is unlikely to change his mind;
      and if he does, he is always free to initiate an
      interview. The court’s order does no more than forbid
      nagging him into doing so.

Id. at 1118.    Moreover, the district court’s order does not ban all

media interaction with the jurors, it just allows the jurors to

signal      their    willingness    to      submit      to     media   contact.20

Significantly, at least one juror was interviewed following the

conclusion of the trial.

             The News Media rely principally on this court’s decision,

In   re    Express-News   Corp.,   695     F.2d   807   (5th    Cir.   1982),    to

challenge the district court’s post-verdict order limiting jury

contact.     In Express-News, we vacated a district court rule that

categorically       forbade   interviews    of    any   juror    concerning     the

deliberations or the jury verdict, except by leave of court granted

upon good cause shown.        Id. at 807.     Such a restriction could not

be imposed on newsgathering “unless it is narrowly tailored to

prevent a substantial threat to the administration of justice.”

695 F.2d at 810.




      20
            While the News Media assume that the post-verdict juror anonymity
permitted by the court’s order violates their right of access to juror
identities, what they are really complaining about is the enhanced difficulty of
contacting former jurors to interview them. The court’s order does not mandate
anonymity; it permits it.

                                      27
              Express-News marks only the beginning of this court’s

series   of    cases    on   post-verdict   access    to    jurors,   however.

Recently, this court upheld an order limiting access to jurors.

See United States v. Cleveland, 128 F.3d 267, 269 (5th Cir. 1997).

There, the judge instructed the jurors that they had no obligation

to speak to anyone about the case.           In addition, she instructed

that “absent a special order by me, no juror may be interviewed by

anyone concerning the deliberations of the jury.              I also instruct

you that the lawyers and the parties are not to attempt to question

you without an order from me.”         The order was held sufficiently

narrow because it applied only to interviews with the jurors

themselves and only concerning their deliberations, but did not

apply to the verdict itself.          Id. at 269.          The order did not

foreclose “questions about a juror’s general reactions,” id., nor

did it “prevent jurors from speaking out on their own initiative.”

Id.   Also in contrast to Express-News, the order did not impose

restrictions on post-verdict interviews and then condition those

restrictions by requiring “those who would speak freely to justify

special treatment by carrying the burden of showing good cause.”

Id. at 270 (quoting Express-News, 695 F.2d at 810).            That the order

was unlimited in time was not in itself dispositive, because we

previously     upheld    similar   restrictions      in    Harrelson,   supra.

Likewise, the fact that the order applied equally to jurors willing


                                      28
to speak and to those desiring privacy was not decisive.                         Cleveland

was distinguishable from Express News because it attracted a great

deal of media coverage.            Id.

            The district court’s order denying the request for juror

identifying       information       and   questionnaires         in     this      case     is

analogous    to    the    order     upheld     in   Cleveland.             The    order    is

sufficiently narrow.         It has no requirement for a showing of good

cause for conducting post-verdict interviews.                     It merely states

that the court will not release juror information without the

juror’s consent.         The judge affirmatively asked the jurors whether

they wished to relinquish their privacy.21                Any juror may, at any

time, voluntarily decide to relinquish his confidentiality.                               The

only   restriction        placed     on   such      interviews        is    the    court’s

instruction that jurors may not be interviewed concerning juror

deliberations absent a special order from the judge.                               This is

consistent with our understanding that “[c]ompelling governmental

interest[s] in the integrity of jury deliberation require that the




      21
            In In the Matter of Dallas Morning News Co., 916 F.2d 205, 206 (5th
Cir. 1990), this court denied a petition for writ of mandamus under a similar set
of circumstances.    There, a newspaper requested that this court direct the
district court to conduct voir dire proceedings in public, attended by the press.
We recommended that the district court, “rather than closing a portion of the
voir dire proceeding in anticipation of privacy concerns, . . . inform the
prospective jurors carefully, in advance, that any of them may request to be
questioned privately . . .” Id. at 206. The judge here followed a similar
practice by asking the jurors whether they wished to be released from their
confidentiality agreements.

                                          29
privacy of such deliberations and communications dealing with time

be preserved.”   Gurney, 558 F.2d at 1210-11.

           According   to   this   circuit’s   established   caselaw,

protecting jurors from post-verdict harassment and invasions of

privacy is a legitimate concern. The measures used by the district

court, while at the outer limit of permissible restrictions, were

narrowly tailored to prevent real threats to the administration of

justice, not just in this case but in the subsequent related

prosecutions.    If jurors voluntarily waive their anonymity and

consent to interviews on matters other than jury deliberations, so

be it.   They need not become unwilling pawns in the frenzied media

battle over these cases.

           The News Media finally contend that they do not desire

simply juror interviews but the basic information revealed by the

jurors’ names, addresses and still-confidential questionnaires.

Juror anonymity, in other words, should have ceased when the trial

ended.   No caselaw requires this result, and the question appears

closely tied to the rationale for initially convening an anonymous

jury, an order they did not appeal.     Threats of intimidation and

harassment do not necessarily end with the conclusion of trial.    In

these prosecutions, several post-verdict motions have assailed

jurors’ conduct; without continuing anonymity, jurors would remain

vulnerable to abuse by those acting for the defendants.      There may

be cases where a district court would abuse its discretion by

                                   30
refusing to revoke an order of juror anonymity post-trial, but this

is not one of them.

       C.   The Synergistic Impact of Closure Orders

            Although the News Media failed to challenge the initial

jury anonymity order, they nevertheless assert that the closure and

gag orders designed to protect the integrity of trial, even if not

individually unconstitutional, cumulatively deprived the public of

the constitutional openness required in our criminal trials. These

orders included (a) the gag order on trial participants, upheld by

this   Court   in   Brown,   supra;    (b)    the   sealing   of   the   juror

questionnaires; (c) the initial closure of most of the voir dire

hearings; (d) the noncircumvention orders preventing identification

during trial of the jurors; and (e) the confidentiality orders

protecting the jury after trial.           Under the circumstances of this

case, they did not.

            Very real threats were posed by excessive media coverage,

by the trial participants’ eagerness to manipulate the News Media,

and by the risk of jury harassment and taint.                 The judge was

empowered and entitled to counteract each of these threats in order

to assure a fair trial.      With the sole exception of the overbroad

noncircumvention orders, her actions were appropriate.             And as for

the public perception of the trial’s fairness, it cannot have been

harmed.     Except for a blackout on the jurors’ identities, media



                                      31
coverage of the trial was extensive.              The public knew what was

going on.       They knew that the jury rendered split verdicts,

exonerating all but defendant Brown and convicting him only on some

of the counts.        The public can perceive that the jurors were

neither    in   the   prosecution’s     pocket,    nor,   because    of   their

anonymity, could they have been improperly influenced by the

defendants.22 The result of the trial seems to belie any contention

that the public’s rights to a transparent criminal justice system

were unconstitutionally compromised.

                              III.    CONCLUSION

            For the foregoing reasons, we first conclude that the

district court imposed an unconstitutional restraint to the extent

it ordered the News Media not to interfere with or circumvent the

anonymous jury order by wholly independent, legal newsgathering.

We reverse the district court’s orders to that extent and, in light

of our disposition, deny the mandamus petition on this matter.

Second, the district court’s order of October 16 granting the News

Media’s motion to unseal the transcript of the closed voir dire

renders the News Media’s petition for writ of mandamus moot on that

issue and we deny it without prejudice.               Third, we affirm the

court’s post-verdict orders maintaining juror confidentiality,



      22
            In commenting on how juror anonymity might have affected the public’s
perception of the openness and fairness of the trial, we do not reach the direct
question whether anonymity was justified. That question is not before us.

                                       32
limiting the release of juror information, and placing restrictions

on juror interviews.

          The orders of the district court are AFFIRMED in Part,

REVERSED in Part.   Petitions for writ of mandamus are DENIED.




                                33